Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 01/05/2021
Claimed 1, 2, 8, 9, 15 and 16 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant argues the 101 rejection on the 9 page of the remarks.  
Applicant first argues that the claims are similar to example 40, specifically “Representative claim 1 was deemed as a whole to integrate the judicial exception into a practical application as the claim limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. Similar to Example 40, the pending claims limits collection and non-use of under-utilized resources.” (Applicant’s response page 11).  Examiner respectfully disagrees, as example 40 was directed to network protocol data, and network packet loss, while the present application, although only claiming resources, is clearly directed to funds donated by donors and there use of the resources i.e. money/funds, represents a fundamental economic practice.  Therefore the elements applicant argues that 
Applicant’s second argument is that the claims are similar to Example 42.  Examiner respectfully disagrees, as Example 42 in integrated into a practical application by “allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” (Example 42) There is no equivalent in the present claims.  Transmitting notifications when change in maintenance occurs, is simply extra solution activity, and does not improve over prior art systems.  
Therefore, applicant’s argument regarding 101 are unpersuasive.  
Applicant’s arguments regarding the 103 rejection starts on page 12 of the rejection.  
Applicant’s arguments with respect to the 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Objections
Claims 1, 8 and 15 objected to because of the following informalities:  the word “reach” is used in lines 12, 11, and 12 respectfully.  Examiner believes the claims should read “monitor user activity to confirm terms and criteria maintenance for each deferred resource.” Appropriate correction is required.



Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase  “based on the user receiving multiple deferred resources from the multiple donors.” In claims 1, 8 and 15 as the user receiving multiple deferred resources from the multiple donors is not disclosed in the specification in relation to under-utilized resources.  The closest examiner found is in paragraph [0065] which discussed to many or too few resources, but not multiple donors.  
Claims 2-7, 9-14, and 16-20 are further rejected as they depend from their respective independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 are indefinite because the claims contain the element “identify under-utilized resources for the specified application that comprise resources not utilized by the user based on the user receiving multiple deferred resources from the multiple donors” as it is unclear what “based on the user receiving multiple deferred resources from the multiple donors” means in relation to the identified under-utilized resources.  

Claims 2-7, 9-14, and 16-20 are further rejected as they depend from their respective independent claims.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system, product or method, which are the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 15 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product Claim 8.  Claim 15 recites the limitations of:
A computer-implemented method for deferred resource utilization, the method comprising:
providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations:
receiving multiple deferred resources for a user, wherein the deferred resource received includes terms and criteria for deployment at a deferred time, wherein multiple donors provide one or more of each of the multiple deferred resources;
monitoring user activity to confirm terms and criteria maintenance for reach deferred resource, wherein monitoring the user activity further comprises confirming user maintenance of criteria for deferred resource deployment at a future date;
authorizing to a receiver entity maintenance of the terms and criteria for the deferred resource;
triggering update based on a change in user maintenance of the criteria, wherein based on the change the updated is transmitted to one or more of the receiver entity, the donor, or the user;
distributing resources associated with the deferred resource upon authorization to the receiver entity for a specified application; 
identifying under-utilized resources for the specified application that comprise resources not utilized by the user based on the user receiving multiple deferred resources from the multiple donors; and 
transmitting a notification of the under-utilized resources to the donor associated with the under-utilized resources for distribution to a second user or second specified application.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore, Claims 1 and 8 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract) 

This judicial exception is not integrated into a practical application. In particular, the claims only recite “a memory device with computer-readable program code stored thereon; a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to “(Claim 1) “A computer program product for deferred resource utilization, the computer program product comprising at least one non-transitory computer-readable medium having computer- readable program code portions embodied therein, the computer-readable program code portions comprising: “(claim 8) “providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations:” (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application 

The claims further recite the additional elements of “monitoring user activity to confirm terms and criteria maintenance for reach deferred resource;” and “wherein based on the change the updated is transmitted to one or more of the receiver entity, the donor, or the user;”  The additional elements do not amount to significantly more than extra solution activity, because the additional element is simply receiving data,  which are generic computer functions that amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0077] – [0079] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where 
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-7, 9-14, 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15, thus correspond to Certain Methods of Organizing Human Activity and Mental Processes, and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-14, 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kincart US 2003/0163402 A1 in view of The new America School Scholarship Policy and further in view of Meiners (PG PUB US 2004/0230524 A1)
Regarding Claims 1, 8 and 15
Kincart teaches:
A system for deferred resource utilization, the system comprising: a memory device with computer-readable program code stored thereon;  (See at least Kincart [0108] “Each of the network access devices can include a processor, memory,”)
a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network; ;  (See at least Kincart [0108] “Each of the network access devices can include a processor, memory, a user input device, such as a keyboard and/or mouse, and a user output device, such as a video display and/or printer. The network access devices 301-306 can communicate with the scholarship server 331 to obtain data stored at the scholarship server 331. The network access device 301-306 may interact with the automated scholarship server 331 as if the automated scholarship server 331 was a single entity in the network 300.”)
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: (See at least Kincart [0108] “However, the automated scholarship server 331 may include multiple processing and database sub-systems, such as cooperative or redundant processing and/or an additional server 332 that can be geographically dispersed throughout the network 300.”)
receive multiple deferred resources for a user, wherein the deferred resource received includes terms and criteria for deployment at a deferred time, wherein multiple donors provide one or more of each of the multiple deferred resources; (See at least Kincart [0091] and [0096]: [0091] “An ASI system 101 can also be utilized to track activities relating to the management of a scholarship candidate contract and/or portfolio 125 of scholarship candidate contracts. The ASI system 101 can present, or otherwise output relevant information, at set intervals, upon request, or on an ongoing basis. For example, an automated scholarship candidate investment provider 115, such as a philanthropic trust, a financial institution, or an educational institution can receive funds from a scholarship investor 102-106 and distribute the finds according to a schedule quantified in a scholarship candidate 111-114 contract and entered into the ASI system 101.” And [0096] “For example, an ASI system 101 can generate a report illustrating the value of an ownership interest in a particular LLC or the value of shares in a scholarship contract with a particular candidate, or the value of shares in a portfolio 125 of scholarship contracts.”)
monitor user activity to confirm terms and criteria maintenance for reach deferred resource; (See at least Kincart [0098] The status of the scholarship candidate can be monitored 234 and mentoring provided if desired 235.”)
authorize to a receiver entity maintenance of the terms and criteria for the deferred resource (See at least Kincart [0032]”The ASI System 101 acts as a vehicle to facilitate the exchange of information between scholarship candidates 111-114, scholarship investor 102-106, institutions 121-123 and/or a scholarship facilitator 124. In addition, the ASI system 101 can act as an exchange or other vehicle for the execution of a scholarship investment transaction. Qualifications descriptive of a scholarship candidate's 111-114 attributes and/or accomplishments are input into the ASI system 101. Such qualifications can include, for example, talents, experience, accomplishments, educational endeavors, educational institutions and/or curriculums to which a candidate 111-114 is admitted or other information indicative of the character or capability of a candidate 111-114. The qualifications are preferably input as electronic data. However, informational data comprising hardcopy documents, oral interviews or other sources can also be received, scanned, transcribed or otherwise input into the ASI system 101. Images of hard copy documents can be viewed or transmitted, such as by fax. In one embodiment, a scholarship candidate 111-114 can present qualifications to a learning institution 121, investment institution 122, philanthropic institution 123 or other intermediary acting as a facilitator 124, such that the facilitator will input the qualifications to the ASI system 101.”
distribute resources associated with the deferred resource upon authorization to the receiver entity for a specified application; and (See at least Kincart [0097] “Funds can be allocated 233 according to the terms of the scholarship contract entered into. In one embodiment, the ASI system 101 can automatically transfer the funds, such as through a wire transfer or through a clearing function with a university or other learning institution for which the funds are designated on behalf of the scholarship candidate 111-114. In any for of disbursement, the ASI system 101 can be utilized to record fund allocation.”)
… based on the user receiving multiple deferred resources from the multiple donors; (See at least Kinkart [0064] In their capacity as members of the LLC, the scholarship investors may not be personally liable for the debts, obligations or liabilities of the LLC, except to the extent the members agree to be personally liable pursuant to an agreement and except that members may be obligated to repay any amounts wrongfully distributed to them.)


However Kincart does not specifically teach what terms and criteria for the deferred resource are; wherein monitoring the user activity further comprises confirming user maintenance of criteria for deferred resource deployment at a future date; and triggering update based on a change in user maintenance of the criteria, wherein based on the change the updated is transmitted to one or more of the receiver entity, the donor, or the user;

However “The new America School Scholarship Policy” teaches:

 terms and criteria for the deferred resource are; (See at least The new America School Scholarship Policy (Paragraph 4) “NAS scholarship recipients may receive the sum of their scholarship annually. However, if a recipient does not access the full sum in an academic year, and if minimum academic progress is demonstrated, the student may access the remaining funds from the previous year in the following year. No advances of future year funds are allowed except as specified under the document “New America School Scholarships Terms and Conditions.” All scholarship funds will expire five years after the date of graduation unless extended by the NAS Administration.”

wherein monitoring the user activity further comprises confirming user maintenance of criteria for deferred resource deployment at a future date; (See at least The new America School Scholarship Policy  (Paragraph 5) If a student is found to have not met minimum GPA requirements, he/she will be notified in writing that the scholarship is no longer available. Scholarship renewal is contingent upon academic achievement in college. Recipients’ transcripts must show that a minimum 2.5 Grade Point Average (GPA) has been maintained for the academic year.)

triggering update based on a change in user maintenance of the criteria, wherein based on the change the updated is transmitted to one or more of the receiver entity, the donor, or the user; (See at least The new America School Scholarship Policy  (Paragraph 5) If a student is found to have not met minimum GPA requirements, he/she will be notified in writing that the scholarship is no longer available. Scholarship renewal is contingent upon academic achievement in college. Recipients’ transcripts must show that a minimum 2.5 Grade Point Average (GPA) has been maintained for the academic year.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the automated renewable scholarship of Kincart with the policy of the New America School since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided by “to issue scholarships to students who merit postsecondary education financial support.” (The New America School Scholarship Policy (Paragraph 1)). 

Kincart and New America School Scholarship Policy do not specifically teach: “identifying under-utilized resources for the specified application that comprise resources not utilized by the user…;” and “transmitting a notification of the under-utilized resources to the donor associated with the under-utilized resources for distribution to a second user or second specified application.”
However Meiners teaches:
identifying under-utilized resources for the specified application that comprise resources not utilized by the user…(See at least Meiners [0033] “The user then has 28 days to rectify the problem. When the user returns to the CBS site to correct the problem, the funds are disbursed at the end of 28 days. If the user has designated a smaller amount than was actually transferred to the CBS, the CBS retains the additional funds and sends an email error notice to the user. The user may designate additional charities or request a refund of the additional amount. If the user takes no action, the CBS may automatically send an EFT to the user returning the additional funds at the end of 28 days.”)
transmitting a notification of the under-utilized resources to the donor associated with the under-utilized resources for distribution to a second user or second specified application. (See at least Meiners [0033] “The user then has 28 days to rectify the problem. When the user returns to the CBS site to correct the problem, the funds are disbursed at the end of 28 days. If the user has designated a smaller amount than was actually transferred to the CBS, the CBS retains the additional funds and sends an email error notice to the user. The user may designate additional charities or request a refund of the additional amount. If the user takes no action, the CBS may automatically send an EFT to the user returning the additional funds at the end of 28 days.”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the automated renewable scholarship of Kincart and The New America School Scholarship Policy with the charity bundling system of Meiners since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided by “[a]ll donations are cumulatively received into a trust account and after a set predetermined holding time of preferably 28 days, automatically dispersed in a lump sum amount to each charity 204 minus a small transactional fee” (Meiners [0032]). Therefore, Claims 1, 8 and 15 are obvious over the disclosure of Kincart in view of New America School Scholarship Policy and Meiners.   

Regarding Claims 2, 9 and 16
Kincart does not specifically teach: “The system of claim 1, wherein under-utilized resources comprise resources over an amount of resources necessary for the specified application or resources where the user did not met the terms and criteria for deployment of the resources.”
However The New America School Scholarship Policy teaches at least at (Paragraph 5) “If a student is found to have not met minimum GPA requirements, he/she will be notified in writing that the scholarship is no longer available. Scholarship renewal is contingent upon academic achievement in college. Recipients’ transcripts must show that a minimum 2.5 Grade Point Average (GPA) has been maintained for the academic year.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the automated renewable scholarship of Kincart with the policy of the New America School since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided by “to issue scholarships to students who merit postsecondary education financial support.” (The New America School Scholarship Policy (Paragraph 1)). Therefore, Claims 2, 9 and 16 are  obvious over the disclosure of Kincart in view of New America School Scholarship Policy and Meiners.  


Regarding Claims 3, 10 and 17
Kincart does not specifically teach “The system of claim 1, wherein the donor specifies the specific application for the receiver entity to apply the resources to on behalf of the user.”
However, The New America School Scholarship Policy teaches at least at (Paragraph 2) “A recipient may access the funds for up to three years for an Associate’s Degree, five years for a Bachelor’s Degree, or four years or the length of an approved, accredited post-secondary career or trade training program, whichever is shorter, and as long as the recipient continues to demonstrate acceptable academic progress as outlined in this document. Once recipient begins a program of study, he/she must remain continuously enrolled to be eligible for funding”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the automated renewable scholarship of Kincart with the policy of the New America School since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided by “to issue scholarships to students who merit postsecondary education financial support.” (The New America School Scholarship Policy (Paragraph 1)). Therefore, Claims 3, 10, 17 are  obvious over the disclosure of Kincart in view of New America School Scholarship Policy and Meiners.    

Regarding Claims 4, 11 and 18
Kincart does not specifically teach: The system of claim 1, wherein terms and criteria for deployment at a deferred time further comprise current terms and criteria for the user to maintain and future terms and criteria for the user to achieve, wherein 
However, The New America School Scholarship Policy teaches at least at (Paragraph 4) NAS scholarship recipients may receive the sum of their scholarship annually. However, if a recipient does not access the full sum in an academic year, and if minimum academic progress is demonstrated, the student may access the remaining funds from the previous year in the following year. No advances of future year funds are allowed except as specified under the document “New America School Scholarships Terms and Conditions.” All scholarship funds will expire five years after the date of graduation unless extended by the NAS Administration.


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the automated renewable scholarship of Kincart with the policy of the New America School since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided by “to issue scholarships to students who merit postsecondary education financial support.” (The New America School Scholarship Policy (Paragraph 1)). Therefore, Claims 4, 11, 18 are obvious over the disclosure of Kincart in view of New America School Scholarship Policy and Meiners.      
Regarding Claims 6 and 13
Kinkart teaches:
The system of claim 1, wherein the deferred resource is provided by a donor to the user.  (See at least Kincart [0060] “A portfolio 125 can also be designed to meet criteria specified by a donor or scholarship investor 102-106. Specified criteria can include almost any ascertainable purpose or data.”)

Regarding Claims 7, 14 and 20
Kinkart teaches:
The system of claim 1, wherein the user is an individual receiving the deferred resource in a form of a scholarship for attending the receiver entity. (See at least Kincart [0091] For example, an automated scholarship candidate investment provider 115, such as a philanthropic trust, a financial institution, or an educational institution can receive funds from a scholarship investor 102-106 and distribute the finds according to a schedule quantified in a scholarship candidate 111-114 contract and entered into the ASI system 101.”)



Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the references of claims 1, 8 and 15 further in view of Westrick (PAT US 7,398,235 B1)

Regarding Claims 5, 12 and 19
Kincart teaches: “The system of claim 1, further comprising communicably linking the user, donor,  … and presenting information to the user, donor, …  via a user facing virtual system, wherein the communicable linking provides for selective communication to each of the user, donor, or receiver entity.”  (See at least Kincart [0095] “[0095] A website or other interface such as a GUI can be used in addition to hardcopy to make information related to candidates available to investors 224. An investor 102-106 can perform an analysis of their own, or browse the information, highlights in order to further their knowledge of the marketplace for scholarship investment. One example of information that can be made available is a comparison of initial scholarship 111-114 candidate qualifications to updated data that may indicate a measure of the candidate's success 225.”  (Note: the investor is considered the donor) and [0108] “] A scholarship candidate 111-114 can accept an offer for investment, make a counter offer, or present an original offer via a scholarship candidate GUI.
However, Kincart does not specifically teach “communicably linking … receiver entity and presenting information to the … receiver entity via a user facing virtual system, wherein the communicable linking provides for selective communication to each of the user, donor, or receiver entity.
However Westrick teaches:
further comprising communicably linking the user, donor, and receiver entity and presenting information to the user, donor, and receiver entity via a user facing virtual system, (See at least Westrick (abstract) “A system for administering an on-line financial-aid service for a plurality of post-highschool education facilities includes a centralized computer, a plurality of school computer servers for a plurality of post-highschool education facilities and at least one user computer of a borrower. Each school computer server includes a Web-site software program providing a graphical user interface representing a Web-site for the respective post-highschool education facility on the computer network, including an address link for connecting the user computer to the centralized computer server. The centralized computer server includes a financial-aid-service software program providing a school-access graphical user interface accessible by each of the post-highschool education facilities and a student-access customizable graphical user interface for each of the post-highschool education facilities, accessible by the borrower. The school-access graphical user interface enables a given post-highschool education facility to establish an account that causes the financial-aid-service software program to 

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the automated renewable scholarship of Kincart, Meiners, and New America School  with the system fo9r administering an on-line financial-aid service of Westrick since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided by “provides a system for administering an on-line financial-aid service for a plurality of post-highschool education facilities.” (Westrick Col 2 lines 1-3). Therefore, Claims 5, 12, and 19 are obvious over the disclosure of Kincart, Meiners, and New America School Scholarship Policy and further in view of Westrick.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
 /KENNETH BARTLEY/ Primary Examiner, Art Unit 3693